VAN der VOORT, Judge, dissenting:
Appellant filed his fourth PCHA petition on August 2, 1979.1 In such he averred that the sentencing court failed to advise him of his right to appeal and that the guilty plea colloquy was inadequate. Appellant now argues on this appeal that counsel on his first PCHA petition was ineffective in not raising the above issue and in not appealing the adverse ruling on the first petition.
Reviewing the fourth petition, I do not find that such petition alleged that prior PCHA counsel was ineffective. While appellant may have checked off the block, in the standardized petition, questioning counsel’s effectiveness, nowhere in the petition is there any indication that he was challenging PCHA’s counsel’s stewardship. Appellant’s claim was not properly presented in his fourth petition and neither the trial court or this court should consider it. Commonwealth v. Carrier, 494 Pa. 305 n. 3, 431 A.2d 271, 273, *398n. 3 (1981); Commonwealth v. Zillgitt, 489 Pa. 189, 192 n. 3, 413 A.2d 1078, 1079 n. 3 (1980); Commonwealth v. Stokes, 294 Pa.Superior Ct. 529, 440 A.2d 591 (1982); Commonwealth v. Stanton, 294 Pa.Superior Ct. 516, 440 A.2d 585 (1982).
I respectfully dissent.

. Appellant also filed: a PCHA petition on May 14, 1976 which was treated as an amendment to the May 13, 1976 petition; he also filed a motion to withdraw his guilty plea, nunc pro tunc under date of June 18, 1979.